NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-0043-19T2

CHERYL FIGUEROA,

        Plaintiff-Respondent,

v.

FELIPE FIGUEROA,

        Defendant-Appellant.


                 Submitted September 14, 2020 – Decided September 28, 2020

                 Before Judge Currier and DeAlmeida.

                 On appeal from the Superior Court of New Jersey,
                 Chancery Division, Family Part, Middlesex County,
                 Docket No. FM-12-2657-15.

                 Felipe Figueroa, appellant pro se.

                 Hoagland, Longo, Moran, Dunst & Doukas, LLP,
                 attorneys for respondent (Richard J. Mirra, of counsel
                 and on the brief).

PER CURIAM
      In this matrimonial action, defendant Felipe Figueroa appeals from the

June 21, 2019 order denying modification of the parties' Marital Settlement

Agreement (MSA). We affirm.

      The parties were divorced in July 2015.        The Judgment of Divorce

entered on that date incorporated a comprehensive, sixteen-page, signed and

notarized MSA. Defendant did not appear in court on the date of the hearing.

      In April 2019, defendant moved to modify twenty-three provisions of the

MSA. In a supporting certification, defendant stated he was unrepresented by

counsel during the matrimonial proceedings and he did not read the MSA

before he signed it.    In addition, defendant stated there were "significant

changes of circumstances" that required the modification. However, his only

assertion of a change in circumstances was that the parties' two children were

almost four years older than they were at the time of the divorce.

      The Family Part judge denied defendant's application in a June 21, 2019

order. The judge stated:

            Defendant's current [m]otion alleges that he was
            deceived during the divorce proceedings and
            otherwise did not understand what he was signing.
            However, [d]efendant offers no proof of same.
            Defendant seeks to modify the [MSA] by essentially
            rewriting it. Defendant argues that the aging of the
            children is a substantial change in circumstances that
            justifies a modification of the property settlement
            agreement.



                                                                      A-0043-19T2
                                       2
The judge found defendant failed to demonstrate a change of circumstance as

required under Lepis v. Lepis 1 and denied the motion.

       On appeal, defendant asserts his motion before the trial court was "to

modify custody and have other adjustments made accordingly." However, in

support of this contention, he includes ten pages of "facts" in which he

describes events that took place during the marriage and after the divorce that

he believes require a revision of essentially every term of the MSA.          As

defendant only presents the issue of a change in custody before this court, we

need not address any other terms of the MSA.

       We are satisfied defendant has not met the procedural guidelines

established in Lepis to modify the parties' consensual agreement regarding

custody. Under Lepis, a party seeking modification must present evidence to

demonstrate a prima facie case of changed circumstances. 83 N.J. at 157. As

our court has stated, "not any change in circumstance will suffice; rather, the

changed circumstances must be such 'as would warrant relief' from the

provisions involved." Slawinski v. Nicholas, 448 N.J. Super. 25, 35 (App.

Div. 2016) (quoting Lepis, 83 N.J. at 157).

       Defendant has not presented any change in circumstances to satisfy the

first Lepis prong. Asserting the children are four years older than when the

1
    83 N.J. 139, 157 (1980).


                                                                       A-0043-19T2
                                       3
parties divorced is not enough to establish a need for relief from the parties'

agreement under the MSA. As a result, we are satisfied the trial court did not

err in denying defendant's motion.

      Affirmed.




                                                                       A-0043-19T2
                                      4